2.	The Sequence Listing filed March 20, 2020 is approved.
3.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 157-210 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-137 of U.S. Patent No. 10,259,859. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘859 patent clearly anticipate instant claims 157, 162, 165, 166, 184, 189, 192, and 193.  The ‘859 .
6.	Claims 157-210 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63, 65, 66, 70, 73, 76-80, 94-103, 105, 108, 147-150, and 157-165 of copending Application No. 16/736,651 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each.  The ‘651 application claims a method of treating cancer by administering a polypeptide comprising a CD47 binding polypeptide and an Fc variant, wherein the Fc variant can be a human IgG1 Fc region comprising mutations L234A, L235A, G237A, and N297A, or can be a human IgG2 Fc region comprising mutations A330S, P331S, and N297A.  The polypeptide can be co-administered with an additional therapeutic agent such as an antibody.  See, e.g., claims 94-102.  The CD47 binding polypeptide recited in the claims of the ‘651 application can comprise SEQ ID NO:80 (see claim 98), which together with the human IgG1 Fc region comprising mutations L234A, L235A, G237A, and N297A corresponds to SEQ ID NO:137 as recited in the instant claims.  The CD47 polypeptide recited in the claims of the ‘651 application can also comprise SEQ ID NO:85 (see claim 98), which together with the human IgG2 Fc region comprising mutations A330S, P331S, and N297A corresponds to SEQ ID NO:113 as recited in the instant claims.  The ‘651 application does not explicitly claim the polypeptides outlined above in (homo)dimeric form, or in combination with a pharmaceutically acceptable carrier; and does not explicitly claim nucleic acids encoding the polypeptides outlined above or methods of producing the polypeptides outlined above by culturing a host cell comprising a vector comprising a nucleic acid encoding the polypeptide.  However, the ‘651 application does generically claim polypeptides comprising a CD47 binding polypeptide and a human IgG1 or IgG2 Fc region variant in (homo)dimeric form (see, e.g., claims 162-164); does generically claim polypeptides comprising a CD47 binding polypeptide and a human IgG1 or IgG2 Fc region variant in combination with a pharmaceutically acceptable excipient (see, e.g., claim 161); and does generically claim nucleic acids encoding the polypeptides comprising a CD47 binding polypeptide and a human IgG1 or IgG2 Fc region variant, and methods of producing the polypeptides by culturing a host cell comprising a vector comprising a nucleic acid encoding the polypeptides (see, e.g., claims 157-160).  It would have been obvious to one of ordinary skill in the art to (homo)dimerize the polypeptides comprising the specific CD47 binding polypeptides and Fc variants and recited in the claims of the ‘651 application, because the ‘651 application claims (homo)dimeric forms of the polypeptides to be useful, and because the substitution of a claimed polypeptide species for a claimed polypeptide genus is prima facie obvious.  It would have been obvious to one of ordinary skill in the art to combine the polypeptides comprising the specific CD47 binding polypeptides and Fc variants and recited in the claims of the ‘651 application with a pharmaceutically acceptable excipient, because the ‘651 application claims the polypeptides in general to be pharmaceutically useful and combinable with a pharmaceutically acceptable excipient, and because it is routine in the pharmaceutical arts to combine a pharmaceutically acceptable polypeptide with a pharmaceutically acceptable excipient prior to administration.  It would have been obvious to one of ordinary skill in the art to form nucleic acids encoding the polypeptides comprising the specific CD47 binding polypeptides and Fc variants recited in the claims of the ‘651 application and to use the nucleic acids in vectors and host cells in order to produce the polypeptides, because the ‘651 application claims nucleic acids encoding the polypeptides in general and claims recombinant production of the polypeptides in general, because it is routine in the peptides arts to produce peptides by standard recombinant techniques, and because the substitution of a claimed polypeptide species for a claimed polypeptide genus is prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
7.	Claims 184 189-198, and 203-210 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-8, 10, 12, 14, 15, 17, 19-21, 23, 25, 31-33, 35, 37, 39, 41, and 45 of copending Application No. 16/886,559 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of the ‘559 application recite methods of treating cancer by administering a polypeptide comprising an SIRPα Da domain which can be SEQ ID NO:85 and an Fc domain variant which can be a human IgG2 Fc region comprising A330S, P331S, and N297A mutations.  This polypeptide corresponds to SEQ ID NO:113 as recited in the instant claims.  The claims of the ‘559 application recite co-administration of the polypeptide with therapeutic agents including antibodies.  The claims of the ‘559 application recite combining the polypeptide with a pharmaceutically acceptable carrier (see, e.g., claims 35, 37, 39, 41, and 45).  The claims of the ‘559 application recite that the polypeptide can form a homodimer (see, e.g., claim 31).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
8.	Claims 157-210 are deemed to be novel and unobvious over the prior art of record or nay combination thereof, for the reasons set forth during prosecution of the grandparent application 15/230,186.
	U.S. Patent No. 10,696,730, which issued based upon parent application 16/153,404, has been carefully considered; however, the claims of the ‘730 patent are not deemed to raise issues of non-statutory double patenting with the instant claims.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
April 20, 2021